Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-21-2008

Ong v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4559




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Ong v. Atty Gen USA" (2008). 2008 Decisions. Paper 1555.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1555


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL




                 IN THE UNITED STATES COURT
                          OF APPEALS
                     FOR THE THIRD CIRCUIT


                             NO. 06-4559




                          LIEP TIEK ONG
                             Petitioner

                                  v.

         ATTORNEY GENERAL OF THE UNITED STATES
                      Respondent




On Petition for Review of an Order of the Board of Immigration Appeals
                           No. A96-203-489
                 Immigration Judge: Hon. R. K. Malloy




           Submitted Pursuant to Third Circuit LAR 34.1(a)
                         February 12, 2008


                 BEFORE: SLOVITER, SMITH and
                   STAPLETON, Circuit Judges


                  (Opinion Filed: February 21, 2008)
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Petitioner Liep Tiek Ong is a Buddhist and native and citizen of Indonesia with a

Chinese ethnic background. He seeks review of an order of the Bureau of Immigration

Appeals (“BIA”) affirming a decision of an immigration judge (“IJ”) denying him

asylum, withholding of removal and relief under the Convention Against Torture

(“CAT”), and directing his removal. He claims to have been persecuted in the past, and

to fear persecution in the future, because of his ethnicity and religion.

       The BIA denied Ong’s application for asylum as untimely. We lack jurisdiction to

review that denial. 8 U.S.C., §§ 1158(a)(2)and (3); Tarrawally v. Ashcroft, 338 F.3d 180

(3d Cir. 2003).

       Ong testified that his candy business was destroyed in the 1998 riots that

decimated so many Chinese places of business. He acknowledged, however, that he had

remained in Indonesia during the following three-and-a-half years while he worked for

others and that his parents and siblings continue to live there in a Chinese housing

complex. When asked whether he had experienced any further adverse incidents during

those three-and-a-half years, he responded only that some merchandise had been stolen

from his pick-up van on one occasion and that his sister had been robbed on one occasion.

                                              2
He did not testify to any incident of harm occurring to him as a result of his religion.

       The BIA agreed with the IJ’s conclusion that petitioner “does not face a clear

probability of persecution if returned to Indonesia, and thus does not merit withholding of

removal.” We cannot fault the conclusion of the IJ and the BIA. While lamentable, the

destruction of petitioner’s business does not rise to the level of persecution. Fatin v. INS,

12 F.3d 1233, 1240 (3d Cir. 1993) (‘the concept of persecution does not encompass all

treatment that our society regards as unfair, unjust, or even unlawful or unconstitutional.”

Rather, “persecution refers to “threats to life, confinement, or torture and economic

restrictions so severe that they constitute a threat to life or freedom”). Nor do the thefts

from petitioner and his sister. Id.; Lie v. Ashcroft, 396 F.3d 530, 536 (3d Cir. 2005).

       Nor can we fault the IJ’s and the BIA’s conclusion that petitioner “has failed to

demonstrate that he is ‘more likely than not’ to be tortured in Indonesia.” There is no

evidence in the record suggesting a likelihood of torture.

       The petition for review will be denied.




                                              3